Citation Nr: 0832412	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-08 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for injured feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel



INTRODUCTION

The veteran had active service from January 1961 through July 
1961 and from January 1964 to October 1964.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  There is no competent medical evidence showing symptoms, 
treatment or diagnosis related to the veteran's claimed 
injured feet.

2.  There is no competent medical evidence showing symptoms, 
treatment or diagnosis of bilateral hearing loss.

3.  There is no competent medical evidence showing symptoms, 
treatment or diagnosis of tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for injured feet are 
not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

2.  The criteria for service connection for bilateral hearing 
loss are not met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).

3.  The criteria for service connection for tinnitus are not 
met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking to establish service connection for 
injured feet, hearing loss and tinnitus.  For service 
connection, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service. 38 U.S.C.A. §§  1110, 1131; 38 
C.F.R. § 3.303(a). See also Pond v. West, 12 Vet. App. 341, 
346 (1999).

In this case, the veteran's claims fail because there is no 
competent medical evidence in the record showing current 
foot, hearing loss or tinnitus disabilities.  The VA 
outpatient treatment records dating back to 2001 were 
reviewed in full.  There is no indication that the veteran 
was treated for any of his claimed disabilities at any time 
in the last seven years.  He has not notified VA of 
additional medical evidence available for review.

Essentially, the only evidence in the record suggesting that 
the veteran has a current foot, hearing loss or tinnitus 
disability is the veteran's claim.  As a lay person, he is 
competent to report his symptoms. See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002). The veteran's statements, 
however, are not competent evidence of current diagnoses, or 
connections to military service. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a current disability and 
medical nexus is required for service connection.

Because the record is entirely devoid of evidence of a 
current diagnosis of any of the veteran's claimed 
disabilities, there is no basis upon which to grant service 
connection for either a foot disability, hearing loss, or 
tinnitus.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
There is simply no basis upon which to grant the veteran's 
claim.

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claims. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  

The notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

VA sent the veteran a letter in  June 2006 informing him of 
what was necessary to establish his claims, what evidence he 
was expected to provide, and what VA would obtain on his 
behalf.  This letter satisfied the requirements of 
38 C.F.R. § 3.159(b)(1).  The requirements of Dingess v. 
Nicholson, supra, e.g., as to potential downstream issues 
such as disability rating and effective date, were also 
addressed.  VA's duty to notify the veteran was met in this 
case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d). Here, the veteran's statements, 
his service medical records, and his post-service VA 
treatment records have been associated with the claims 
folder.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claims.  The evidence, however, 
does not reflect competent evidence showing current foot, 
hearing loss, or tinnitus disabilities, nor is there evidence 
of such disabilities in the service medical records.  Thus, 
nexus opinions between service and the disorders at issue are 
not possible, which warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide 
these claims. 
See 38 C.F.R. § 3.159(c)(4). As service and post-service 
medical records provide no basis to grant this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the prerequisites of McLendon are not 
apparent in this case.

The veteran has not notified VA of any additional relevant 
evidence.  VA has done everything reasonably possible to 
assist the veteran. A remand for further development of these 
claims would serve no useful purpose. VA has satisfied its 
duties to notify and assist the veteran and further 
development is not warranted.


ORDER

Entitlement to service connection for injured feet is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


